Case 18-55697-lrc   Doc 369     Filed 05/18/21 Entered 05/19/21 08:24:29                Desc Main
                                Document     Page 1 of 4




        UNITED STATES BANKRUPTCY COURT OF GEORGIA NORTHERN DISTRICT




        CASSANDRA JOHNSON-LANDRY }
        DEBTOR                                         BRC 18-55697LRC




        OBJECTION TO CLAIM NUMBER 12(21600576) Bank of America

        CASSANDRA JOHNSON-LANDRY, Debtor OBJECTS to claim from Bank or
        America 22,656.01 Debtor requested validation of debt as it is questionable. The
        account number is not listed in addition, to account being charge off Why was
        this claim submitted?

        (EXHIBIT A)
                                                                  if7
                                                                           ,
                                                                                  -uptc% (
                                                                                •,)011•1
                                                                        T110111iiS,
                                                                                      (.1crk


                                                                        18 2021

        1-8.!h Day of Ma 2021                                     Dep
                                                                               erk


        CASSANDRA OHNSON-             DRY, PRO-SE
Case 18-55697-lrc   Doc 369    Filed 05/18/21 Entered 05/19/21 08:24:29          Desc Main
                               Document     Page 2 of 4




       UNITED STATES BANKRUPTCY couRT OF GEORGIA NORTHERN DISTRICT
                           CERTIFICATE OF SERVICE


       1, CASSANDRA JOHNSON-LANDRY, Debtor currently submit Certificate of Service
       Regarding OBJECTION TO CLAIM NUMBERI2 (21600576) Bank of America the
       18th day of May 2021. Debtor is over the age of 18 years. COS and Objection will be
       mailed by the USPS to:

       BANKRUPTCY
       PO BOX 982238
       EL PASO. TEXAS 79998


       S. GREGORY HAYS, CHAPTER 7 TRUSTEE
       2964 PEACHTREE ROAD, SUITE 555
       ATLANTA, GEORGIA 30305

       HERBERT I3ROADFOOT, ESQ
       2964 PEACHTREE ROAD, SUITE 555
       ATLANTA, GEORGIA 30305




       18" DAY OF MAY 2021



       CASSANDRA J       NSON-LA          , PRO SE
Case 18-55697-lrc   Doc 369   Filed 05/18/21 Entered 05/19/21 08:24:29   Desc Main
                              Document     Page 3 of 4




                          EXHIBIT A
                Case 18-55697-lrc                      Doc 369           Filed 05/18/21 Entered 05/19/21 08:24:29                                              Desc Main
                                                                         Document     Page 4 of 4
0)3/2017                                                    https://www" —^ecreditreport,comic/#/print/experian/2         7100316215       ,17
    CASSANDRA LANDRY- Experian                                                                                                                           a.,
    Date or Report: Oct 3,2017
                                                                                                                                                        •
                                                                                      BK OF AMER
                                                                                                                                                                       Closed
                                                                                         NXXX

          ACCOUNT DETAILS                                                                         CREDIT USAGE

          Account Name                                                         BK OF AMER                             High Credit Usage
                                                                                                                      Keeping your account balances as low as pcsitte can
          Account #                                                                   •X XXX                          have a positive impact on your credit.

          Original Creditor

          Company Sold
                                                                                                  CONTACT INFORMATION
          Account Type                                        Credit Card • Revolving Terms
                                                                                                  PO BOX 982238
              Date Opened                                                       Feb 1,2009        EL PASO, TX 79998
                                                                                                  (800) 421-2110
              Account Status                                                         Closed
                                                                                                  PAYMENT HISTORY
              Payment Status                                                      Charge-off
                                                                                                        2017                2016                 2015

              Status Updated                                                                      Jan Feb Mar Apr     Jan Feb Mar Apr ,   Jan Feb Mar   A 4W
                                                                                  Jul 1,2016
                                                                                                  tftiLdEND        EDO DEOCI        120

                                                                                                  May Jun .1ti Aug May Jun Jut Aug May Jun Jul Aug
              Balance                                                               $22,656
                                                                                                  EJEJLE.10 120 120C:".1[1) C:11:10E1
              Balance Updated                                                  Sep 17, 2017       Sep Oct Nov Dec Sep Oct Nov Dec Sep Oct Nov Dec

              Credit Limit                                                             2,600
                                                                                                      CDC:CD EDDE 2C102
                                                                                                        2014                2013                 2012
              Monthly Payment                                                                     Jan Feb Mar Apr     Jan Feb mar Apr     Jan Feb Mar Apr

              Past Due Amount                                                       $22,656       May Jun Jut Aug
                                                                                                                  2CDOE
                                                                                                                  May Jun Jul Aug May Jun Jul Aug

              Highest Balance
                                                                                                  EIFICJE EZEND DEED
                                                                                                  Sep Oct Noy Dec Sep Oct Nov Dec Sep Oct Nov Dec
              Terms                                                                Revolving      21:30E1 CDEDOE OD Ek nig
                                                                                                        2011                 2010
              Responsibility                                                       Individual
                                                                                                  Jan Feb Mar Apr     Jan Feb Mar Apr

              Your Statement
                                                                                                  May Jun Jul Aug
                                                                                                                      DODO
                                                                                                                      May Jun Ai Aug
              Comments              Credit line closed-grantor request-reported by subs     bar   E1C:JCIE            Ci [DOD
                                                                                                  Sep Oct Nov Dec     Sep Oct Nov Dec
                                                                    '9                            CIEJE]f::3          EDCDC3C1




          Summary                           Accounts (Closed)                     Collections                  Inquiries            Public              -ds     Credit Score




1-11-1na ti     oto, traarradilra                                           Aoi        i7                                                                                       irrrro
